[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This accelerated appeal comes to us from a judgment issued by the Erie County Court of Common Pleas which denied appellant's motion for post-conviction relief. Because appellant's arguments are res judicata, we affirm the judgment of the trial court.
In 1996, appellant was convicted of vehicular homicide, in violation of R.C. 2903.07, and involuntary manslaughter, in violation of R.C. 2903.04. As a result of the conviction, appellant was sentenced to a definite sentence of six months as to the vehicular homicide charge, and to an indeterminate sentence of not less than five years nor more than ten years as to the involuntary manslaughter. Appellant directly appealed that decision which was affirmed, in part, and reversed, in part, by this court. See State v. Mastronardi (Dec. 5, 1997), Erie App. No. E-96-033, unreported. On February 20, 1997, appellant filed a petition for post-conviction relief. The trial court found appellant's petition not well-taken and ordered it dismissed. Appellant now appeals that decision.
An appellate court will not consider constitutional issues in post-conviction proceedings pursuant to R.C. 2953.21 etseq. when they have already been or could have been fully litigated by an appellant on direct appeal from the judgment.State v. Perry (1967), 10 Ohio St.2d 175, 182.
In the present case, all of appellant's assignments of error were based on matters which were part of the original record. The record reveals that all of appellant's arguments were previously considered or could have been considered by this court on direct appeal. See State v. Mastronardi (Dec. 5, 1997), Erie App. No. E-96-033, unreported. Therefore, appellant's arguments as to all his assignments of error are res judicata and, therefore, are found not well-taken.
The judgment of the Erie County Court of Common Pleas is affirmed. Court costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________  George M. Glasser, J.
JUDGE
  _______________________________  Melvin L. Resnick, J.
JUDGE
  _______________________________  Richard W. Knepper, J.
JUDGE
CONCUR.